Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory S. Vickers on 10/28/2021.
The application has been amended as follows: 
CANCEL: Claims 8 and 15
Claim 10:
Line 1, after “according to”; DELETE: “claim 8”
Line 1, after “according to”; ADD: “claim 17”
Claim 12:
Line 1, after “according to”; DELETE: “claim 8”
Line 1, after “according to”; ADD: “claim 17”
Claim 13:
Line 1, after “according to”; DELETE: “claim 8”
Line 1, after “according to”; ADD: “claim 17”
ADD:  Claim 17
17. (New) A method for compensating leakage losses in a line system; the line system for conveying a definitive volume of a liquid per unit of time for a subsequent use, the system having at least one positive displacement pump, a pressure measuring device and at least one shut-off member, 

wherein when the at least shut-off member is in a closed condition, such that the flow of the liquid is prevented from exiting the line system and passing through the at least one shut-off member, the pressure measuring device is operable to detect an actual liquid pressure in the line system,
wherein when the pressure measuring device detects that the actual liquid pressure in the line system has dropped below a pressure target value, the at least one positive displacement pump is activated until the actual liquid pressure in the line system reaches the pressure target value,
wherein the difference between the actual liquid pressure and the pressure target value is associated with a conveying loss rate volume of the liquid such that the conveying loss rate volume of the liquid is a defined volume of the liquid that is added into the line system by the at least one positive displacement pump to reach the pressure target value,
wherein the at least one positive displacement pump is adjusted to add the conveying loss rate volume of the liquid to a target delivery rate for subsequent use per a unit of time;
wherein the subsequent use is the next time the shut-off member is in the open condition.
ADD:  Claim 18
18. (New) A conveyor system for conveying of a definitive volume of a liquid per unit of time for a subsequent use of the liquid, the conveyor system comprising a line system having at least one positive displacement pump, at least one shut-off member, a pressure measuring device and a control system, the at least one positive displacement pump operable to convey a definitive volume of a liquid per a unit of time for a subsequent use during normal operation when the at least one shut-off member is in an open condition, wherein flow of the liquid being prevented from exiting the line system and passing the at least one shut-off member for the subsequent use when the at least one shut-off member is in a closed condition, 
wherein when the at least shut-off member is in the closed condition wherein the flow of the liquid is prevented from exiting the line system and passing through the at 
wherein when the pressure measuring device detects that the actual liquid pressure in the line system has dropped below a pressure target value, the control system is operable to activate the at least one positive displacement pump until the actual liquid pressure in the line system reaches the pressure target value,
wherein the difference between the actual liquid pressure and the pressure target value is associated with a conveying loss rate volume of the liquid such that the conveying loss rate volume of the liquid is a defined volume of the liquid that is added into the line system by the at least one positive displacement pump to reach the pressure target value,
wherein the at least one positive displacement pump is adjusted to add the conveying loss rate volume of the liquid to a target delivery rate for subsequent use per a unit of time;
wherein the subsequent use is the next time the shut-off member is in the open condition.
ADD:  Claim 19
19. (New) The conveyor system according to claim 18, wherein the at least one positive displacement pump includes a rotary displacement machine.
ADD:  Claim 20
20. (New) The conveyor system according to claim 19, wherein the rotary displacement machine includes a geared pump.
ADD:  Claim 21
21. (New) The conveyor system according to claim 18, wherein the line system has a substantially constant volume at least between the at least one positive displacement pump and the at least one shut-off member.
ADD:  Claim 22
22. (New) The conveyor system according to claim 18, wherein in order to compensate for a thixotropic flow behaviour of the liquid the pressure target value with 
ADD:  Claim 23
23. (New) The conveyor system according to claim 22, wherein a regulation for raising and/or lowering the pressure target value takes place as a function of time in the manner of a PT1 element.
Allowable Subject Matter
Claims 10–14 and 17–23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is the inclusion of limitations “wherein the difference between the actual liquid pressure and the pressure target value is associated with a conveying loss rate volume of the liquid such that the conveying loss rate volume of the liquid is a defined volume of the liquid that is added into the line system by the at least one positive displacement pump to reach the pressure target value.”  The closest prior arts are Weigle et al. (DE003619147A1), Wahler et al. (DE 102011121837 A1), Wishneski et al. (US PGPub 20130119152 A1), Palm et al. (USPN 4708596), LoPresti (USPN 8047702 B1), Stoeger (USPN 5464328), Field et al. (US PGPub 20110255994 A1), Miller (US PGPub 20040167738 A1), Taylor et al. (US PGPub 20020182339 A1) and Ensign (USPN 3957395).  
The prior art Weigle et al. discloses a process for compensating leakage for a pump.  The process includes the use of a pressure sensor located between an electromagnetic valve and a pump, as well as a balancing diaphragm.  However, Weigle does not disclose a shut-off member.  
The prior art Wahler et al. discloses a positive displacement pump, but does not disclose any additional details of Applicant’s claimed invention.  
The prior art Wishneski et al. discloses a geared positive displacement pump that is capable of handling thixotropic flow behaviour of the liquid, but does not disclose any additional details of Applicant’s claimed invention.  
The prior art Palm et al. discloses a positive displacement pump, but does not disclose any additional details of Applicant’s claimed invention.  
The prior art LoPresti discloses a positive displacement pump, but does not disclose any additional details of Applicant’s claimed invention.  
The prior art Stoeger discloses a pump, a pressure regulating system and a relief valve.  Stoeger uses the pressure relief valve to modulate the volumetric flow rate within the system and addresses only the high pressure, high flow condition.  However, Stoeger does not disclose “wherein the difference between the actual liquid pressure and the pressure target value is associated with a conveying loss rate volume of the liquid such that the conveying loss rate volume of the liquid is a defined volume of the liquid that is added into the line system by the at least one positive displacement pump to reach the pressure target value.”
The prior art Ford et al. discloses a pump an on/off valve and a PT1 element, but does not disclose “the at least one positive displacement pump operable to convey a definitive volume of a liquid per a unit of time for a subsequent use during normal operation when the at least one shut-off member is in an open condition.” 
The prior art Miller discloses a displacement pump, shut off members and pressure measuring devices.  The pressure measuring devices, as well as other sensors provide information to the digital signal processor which then transmits pump performance indicators to an end user.  Miller does not disclose “wherein the difference 
The prior art Taylor et al. discloses a positive displacement pump that is capable of handling thixotropic flow behaviour of the liquid, but does not disclose any additional details of Applicant’s claimed invention.  
The prior art Ensign discloses a process that involves a shut-off member being closed and a pressure measuring device used to determine the actual pressure on the discharge side of a pump.  The pump being actuated and controlled to meet a set point value while the shut-off member is in the closed position.  However, Ensign does not disclose “wherein the difference between the actual liquid pressure and the pressure target value is associated with a conveying loss rate volume of the liquid such that the conveying loss rate volume of the liquid is a defined volume of the liquid that is added into the line system by the at least one positive displacement pump to reach the pressure target value.”  
None of the prior arts teach limitations “wherein the difference between the actual liquid pressure and the pressure target value is associated with a conveying loss rate volume of the liquid such that the conveying loss rate volume of the liquid is a defined volume of the liquid that is added into the line system by the at least one positive displacement pump to reach the pressure target value” as it relates to the addition of the conveying loss rate volume to the previously measured volumetric flow rate, which is 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753